                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



MARY LAWSON,

               Plaintiff,                                    Hon. Ellen S. Carmody

v.                                                           Case No. 1:18-CV-837

JEREMY BROOKS, et al.,

            Defendants.
____________________________________/
                                            OPINION

               This matter is before the Court on Defendants’ Motion for Summary Judgment.

(ECF No. 27). Plaintiff, represented by counsel, initiated this action on July 30, 2018, against

Jeremy Brooks and Todd Berguson Trucking, Inc. alleging negligence claims resulting from a

motor vehicle accident. On April 23, 2019, Defendants filed the present motion seeking summary

judgment. Plaintiff has failed to respond to the present motion. For the reasons discussed below,

Defendants’ motion is granted and this action is terminated.

               Failure by a plaintiff to respond to a motion for summary judgment constitutes a

forfeiture of the claims to which the motion is addressed. See, e.g., Notredan, L.L.C. v. Old

Republic Exchange Facilitator Co., 531 Fed. Appx. 567, 569 (6th Cir., July 29, 2013) (failure to

respond to an argument that a claim is subject to dismissal “amounts to a forfeiture of [such]

claim”). Likewise, opposition to a motion for summary judgment is waived, and dismissal

appropriate, where the plaintiff fails to respond thereto. See Humphrey v. United States Attorney

General’s Office, 279 Fed. Appx. 328, 331 (6th Cir., May 15, 2008) (“if a plaintiff fails to respond

or otherwise oppose a defendant’s motion, then the district court may deem the plaintiff to have
waived opposition to the motion”); Allen v. NCL America LLC, 741 Fed. Appx. 292, 295-96 (6th

Cir., July 10, 2018) (by failing to respond to motion to dismiss, plaintiff waived opposition

thereto); Moody v. CitiMortgage, Inc., 32 F.Supp.3d 869, 875 (W.D. Mich. 2014) (“[a] plaintiff

must oppose a defendant’s motion to dismiss or otherwise respond or he waives opposition to the

motion”); Thorn v. Medtronic Sofamor Danek, USA, Inc., 81 F.Supp.3d 619, 631 (W.D. Mich.

2015) (same).

                Accordingly, Defendants’ Motion for Summary Judgment, (ECF No. 27), is

granted and this action is terminated. An Order consistent with this Opinion will enter.




Date: June 18, 2019                                        /s/ Ellen S. Carmody
                                                          ELLEN S. CARMODY
                                                          United States Magistrate Judge




                                               2
